Judgment, Supreme Court, Bronx County (Lawrence Tonetti, J.), rendered June 23, 1997, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him to a term of 3 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence. We see no reason to disturb the jury’s determinations concerning credibility. The evidence clearly establishes a forcible taking while aided by other persons actually present (Penal Law § 160.10 [1]).
The court properly exercised its discretion in denying defendant’s request to receive in evidence the report of the complainant’s 911 call, since the inconsistency it contained was elicited by defendant during cross-examination, at which time the complainant fully admitted the inconsistency (see, People v Piazza, 48 NY2d 151, 164-165). Concur — Williams, J. P., Tom, Mazzarelli, Andrias and Buckley, JJ.